  4:18-cv-03166-RGK-CRZ Doc # 47 Filed: 06/01/20 Page 1 of 1 - Page ID # 788



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RICHARD EPP,                                                 4:18CV3166

                     Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

NATURAL RESOURCES
CONSERVATION SERVICE, and
SONNY PERDUE, in his official
capacity as Secretary of the United States
Department of Agriculture;

                     Defendants.



      This matter is before the court on Plaintiff’s Motion for Attorney Fees and
Costs (Filing No. 34) and the parties’ Stipulation (Filing No. 46) regarding the same.

       Plaintiff, as the prevailing party in this litigation, requests that he be awarded
the amount of $13,507.50 for legal fees and $609.79 for costs (including both
billable costs and other expenses), for a total award of $14,117.29. Defendants do
not oppose Plaintiff’s motion.

      IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney Fees and
Costs (Filing No. 34) is granted, and judgment shall be entered by separate document
providing that Plaintiff shall recover from Defendants the sum of $14,117.29 as
attorney fees and costs.

      Dated this 1st day of June, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
